Mr. Presiding Justice Baume delivered the opinion of the court. 2. Appeal and error, § 499*-^iohero objection to amount of solicitor’s fees not preserved for review. Objection to the amount of solicitor’s fees allowed by a decree of foreclosure under the terms of a trust deed cannot be first raised on appeal. 3. Principal and agent, § 179*—when third party not liable as undisclosed principal. Where bonds are executed under seal in the name of a certain person, a third person cannot be held liable thereon as an undisclosed principal.